Citation Nr: 1143812	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-42 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected right patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1994 to January 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony at an April 2011 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

The Board notes that the record raises the issue of entitlement to service connection for right heel/foot condition as secondary to right patellofemoral syndrome.  See April 2011 hearing transcript.  This issue has not been addressed by the RO.  As such, the Board REFERS the issue of entitlement to service connection for right heel/foot condition as secondary to right patellofemoral syndrome to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue of entitlement to a disability evaluation in excess of 10 percent for right patellofemoral syndrome can be adjudicated.  Specifically, it is determined that another examination is necessary, for the reasons discussed below.  

The Veteran claims that the pain in her right knee had worsened and she has popping and cracking.  See April 2011 hearing transcript.  During the appeal period, the Veteran underwent surgery on her right knee in February 2010.  Subsequently, in January 2011, the Veteran was afforded a VA examination for her right knee disability during which she complained that her knee locks.  The examination does not provide current findings regarding instability or locking, which are necessary criteria for rating purposes.  Based on the aforementioned, an examination is required to determine the current level of severity of the Veteran's service-connected right knee disability.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current level of severity of her right knee impairment.  The claims file must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies (including range of motion) should be conducted and all findings should be described in detail.  

The examiner should describe all manifestations of the service-connected right knee patellofemoral syndrome, to include specifically indicating whether there is any evidence of subluxation, lateral instability, "locking," or effusion into the joint.  If so, the examiner should describe the severity of any such symptoms.

A rationale for all opinions expressed should be provided.  

2.  Thereafter, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


